           Case 1:20-cv-03166-MKD                   ECF No. 23        filed 08/11/21       PageID.1805 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                  for the_                                    EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                           HAZEL K.,
                                                                                                              Aug 11, 2021
                                                                                                                   SEAN F. MCAVOY, CLERK

                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:20-cv-03166-MKD
                                                                     )
  KILOLO KIJAKAZI, ACTING COMMISSIONER OF
              SOCIAL SECURITY,                                       )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Parties’ Stipulated Motion for Remand (ECF No. 21) is GRANTED.
’
              Matter is REVERSED and REMANDED to Commissioner of Social Security for further administrative proceeding
              pursuant to sentence four of 42 U.S.C. § 405(g).
              Judgment is entered for Plaintiff.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             MARY K. DIMKE                                                   on a stipulated motion for
      Remand (ECF No. 21).


Date: 08/11/2021                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Allison Yates
                                                                                          (By) Deputy Clerk

                                                                            Allison Yates
